Order entered August 16, 2016




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-16-00215-CV

                                 SULMA GONZALES, Appellant

                                                  V.

  THE DALLAS COUNTY APPRAISAL DISTRICT AND THE APPRAISAL REVIEW
  BOARD OF DALLAS COUNTY APPRAISAL DISTRICT AND LYONS EQUITIES,
                           INC., Appellee

                       On Appeal from the 162nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-13-09665

                                              ORDER
        Before the Court is appellant’s August 12, 2016 “motion to dismiss the turnover

judgment of 11/20/15 or in the alternative grant extension of time to file brief of appellant.” This

is appellant’s third request for an extension of time to file her brief.

        Our records show that by letter dated March 20, 2016 the court reporter notified the Court

that the reporter’s record in this case had not been requested by any party. By letter dated March

21, 2016, we informed appellant the reporter’s record was overdue, and that the court reporter

had informed the Court that the reporter’s record had not been filed because either the record had

not been requested or because appellant had not paid for or made arrangements to pay for the

record. We directed appellant to provide the Court with written verification that (1) the record

                                                   1
had been requested, and (2) appellant had paid for or made arrangements to pay for the record, or

that appellant had been found entitled to proceed without payment of costs.1 We expressly

cautioned appellant that failure to provide the required documentation might result in the appeal

being ordered submitted without the reporter’s record. Appellant did not respond to the letter,

and by order dated April 19, 2016, the Court ordered the appeal submitted without the reporter’s

record and appellant’s brief filed on or before May 29, 2016.

        On May 24, 2016, Appellant filed a motion for extension of time to file her brief and

asked the Court to order the court reporter to prepare and file the reporter’s record. By postcard

dated May 25, 2016, the Court granted appellant a thirty-day extension to file appellant’s brief

and warned her that failure to file the brief could result in dismissal of the appeal without further

notice. On June 24, 2016, appellant filed another motion in which she contended she had

requested the reporter’s records from hearings held on October 21, 2013 and October 30, 2013

but the court reporter “claims she is unable” to provide those records. By order dated June 28,

2016, we ordered the court reporter to either file the reporter’s records from October 13, 20162

and October 30, 2013 or file written verification that no hearings were recorded on those dates.

We also granted appellant a forty-five day extension of time to file the brief.

        On July 12, 2016, court reporter Sheretta L. Martin notified the Court that no record was

taken of the October 21, 2013 and October 20, 2013 proceedings. Ms. Martin also notified the

Court that she is preparing transcripts for hearings held on December 9, 2013, November 30,

2015, and March 21, 2016. On August 12, 2016, appellant filed the motion currently pending

before the Court. In that motion, appellant contends she “could not initiate the appeal work”

1
  Our records show an affidavit of indigence was filed in the trial court on March 2, 2016. Our records do not
indicate that affidavit was challenged.
2
 This appears to be a typographical error; appellant requests transcripts from hearings held on October 21, 2013 and
October 30, 2013.

                                                         2
because the reporter’s record has not been filed. She asks that the Court compel Ms. Martin to

prepare and forward all transcripts to the Court and send a copy to appellant.

         We ORDER the court reporter, Ms. Sheretta L. Martin to prepare and file the transcripts

for hearings held on December 9, 2013, November 30, 2015, and March 21, 2016 no later than

AUGUST 31, 2016.

         We GRANT appellant’s third motion to extend time to file appellant’s brief. Appellant’s

brief shall be filed on or before SEPTEMBER 30, 2016. We caution appellant that no further

extensions will be granted absent exigent circumstances and that failure to file the brief may

result in dismissal of the appeal without further notice.

         We DIRECT the clerk of the court to send a copy of this order to appellant and to

Sheretta L. Martin, official court reporter of the 162nd Civil District Court of Dallas County,

Texas.

                                                      /s/    ELIZABETH LANG-MIERS
                                                             CHIEF JUSTICE




                                                  3